Title: To James Madison from William Loughton Smith, 5 June 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


5 June 1801, Lisbon. No. 48. Received on 24 May, from Humphreys, enclosed communications from Barbary “of an old date,” along with O’Brien’s 5 Apr. circular letter; observes of war with Tripoli: “I entertain a hope that the Evil will not be very extensive, and that by the chastisement of that Regency we shall consolidate our peace with those of Algiers and Tunis.” Encloses translation of Portuguese declaration of war against Spain. Reports that hostilities on frontiers continue with mixed success; news from Egypt is that British army is encamped outside Alexandria.
 

   
   RC and enclosures (DNA: RG 59, DD, Portugal, vol. 5). RC 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner. Enclosures 11 pp.


